DETAILED ACTION

This Office Action is in response to Applicant's amendments and arguments filed with a Request for Continued Examination on February 24, 2022. Applicant has amended clams 1, 4, 10, 13, 17, 19.  Currently, claims 1-2, 4-11, 13-20 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.   Applicant's submission filed on February 24, 2022 has been entered.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/14/21, 1/19/22, and 2/24/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendments

The 35 U.S.C. 103 rejections of claims 1-20 are maintained in light of applicant’s amendments to claims 1, 4, 10, 13, 17, 19. 

Response to Arguments

Applicant’s arguments submitted on 1/19/22 have been considered but are not persuasive.  
Applicant argues on p. 7 of the remarks that the 103 rejections are improper.  Examiner disagrees.  Applicant argues on p. 7 of the remarks that the cited art does not teach the amended language.  Examiner disagrees.  Applicant argues on p. 7-8 of the remarks that Chen does not disclose using a message to assign a task.  Examiner disagrees.  Chen at col 8, line 63 to col 9, line 17 shows "In addition, tasks may be presented in a user's inbox-outbox interface. For example, Task 1 that is created by User 1 and assigned to User 2 may appear in User 1's outbox and in User 2's inbox. The inbox-outbox interface can present the schedule for completing the task, such as the timeline for completing each step of the task. Further, the inbox-outbox interface can display the status of the task. For example, the interface can indicate whether the task is assigned, pending, or completed. Other status types may also be possible. An assigned task may be a task that has been assigned by the task creator to the task recipient(s), but that has not yet been accepted by the task recipient(s) and/or not yet begun by the task recipient(s). A pending task may be a task that has been accepted by the task recipient(s) but that is currently being performed by the task participants. A completed task may be a task that has been fully 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1-2, 4-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 8,639,552 B1) (hereinafter Chen) in view of Millius et al. (US 2019/0034483 A1) (hereinafter Millius).

Claims 1, 10 and 17:
Chen, as shown, discloses the following limitations of claims 1, 10 and 17:
A system (and corresponding method and non-transitory computer readable medium – col 40, line 3-10, showing processor and computer readable medium for implementation) comprising: at least one database (Fig 3, showing task creation database); and 
at least one computing device in communication with the at least one database, the at least one computing device configured to perform operations (col 3, line 5-16, showing computer processing of object and Figs 1-3, showing computing system) comprising:
receiving a plurality of messages in the conversation, the plurality of messages (col 5, line 53-59,  "In one embodiment, the system tracks the subject line of the message and the sending party, and if other messages from the same party, with the same comprising a first message sent from a first messaging application associated with a first user (col 5, line 33-47, "Bob would send an e-mail message with a specific subject line to Alice and Mary asking them to perform the task. In the email message, Bob would copy a specific email address of a task management system. The task management system would receive the email from Bob and first identify that Alice and Mary are all part of the same task group as Bob, based on header information in the email message, such as user e-mail addresses. In addition, the task management system would review the subject line and parse the text of the email message to determine the subject, or type of task to be created. In an alternate embodiment, the system may look for keywords or a specific formatting of text or fields within the e-mail message to determine the type of task, name of task, and due date for completion."); 
determining that the first message comprises information identifying a second user (col 5, line 33-47, "Bob would send an e-mail message with a specific subject line to Alice and Mary asking them to perform the task. In the email message, Bob would copy a specific email address of a task management system. The task management system would receive the email from Bob and first identify that Alice 
receiving information indicative of a date associated with the first message (col 5, line 33-47, due date for completion); and 
storing in the at least one database an association among at least the first message, the second user, and the date (col 5, line 48 to col 6, line 6, "Once the task management system has identified the parties and the task to be completed, a record is created in the task management system corresponding to the new task. This record would include information regarding the task, its timeline for completion, and the parties that are involved in working on the task. In one embodiment, the system tracks the subject line of the message and the sending party, and if other messages from the same party, with the same subject line, are sent, they can also be posted to the same newly created task. This allows the system to move messages from the originator, and also other individuals in the email, into a chat page within the task management system. After the record has been created, the task management system, in one embodiment, may send out a link to a webpage that manages that task and any communication between the parties regarding the task. For example, the task management system may create an electronic chat room specific to the task so that the parties can review and post messages regarding the task that do not need to circulate through email. The webpage may also display a calendar of due dates or milestones for the project, and also allow authorized individuals associated with the task to modify task parameters or add/remove individuals from the task. By removing the task from being managed by email 
wherein the first message in the conversation indicates a task assigned by the first user to the second user (col 8, line 63 to col 9, line 17, "In addition, tasks may be presented in a user's inbox-outbox interface. For example, Task 1 that is created by User 1 and assigned to User 2 may appear in User 1's outbox and in User 2's inbox. The inbox-outbox interface can present the schedule for completing the task, such as the timeline for completing each step of the task. Further, the inbox-outbox interface can display the status of the task. For example, the interface can indicate whether the task is assigned, pending, or completed. Other status types may also be possible. An assigned task may be a task that has been assigned by the task creator to the task recipient(s), but that has not yet been accepted by the task recipient(s) and/or not yet begun by the task recipient(s). A pending task may be a task that has been accepted by the task recipient(s) but that is currently being performed by the task participants. A completed task may be a task that has been fully performed by the task participants. The inbox-outbox interface may also sort the tasks by status, such that tasks that are to be performed by the user are presented before tasks that are to be performed by another user. Further, the inbox-outbox interface may sort the tasks by due date, such that tasks that are due sooner are presented before tasks 
Chen does not explicitly disclose a chat service.  In analogous art, Millius discloses the following limitations:
receiving a plurality of messages in a conversation by a chat service (para [0116], " FIG. 7 depicts an example user interface associated with a chat messaging application according to example embodiments of the present disclosure. More particularly, user interface 300 depicts an example message thread 302 that is communicated between two or more parties. In particular, message thread 302 is communicated between a first user of a mobile computing device and a second user depicted by second user profile image 303. Message thread 302 includes a plurality of messages 304-320. Some or all of the messages 304-320 can be provided as input to a text extraction model in accordance with the disclosed technology. For instance, messages 304-320 can correspond to text data 202 provided as input to text extraction model 200 of FIG. 5.");
wherein the plurality of messages in the conversation are visible to a plurality of participants of the conversation (Fig 7, showing both users can see the conversation)
wherein the at least one database is conversation centric (Figs 8-9, showing messages from conversation is extracted into a database and see para [0037], " A mobile computing device can be further configured to provide at least one portion of extracted text assigned to at least one corresponding user context as output. In and wherein the at least one database stores the task as an attribute associated with the conversation (see para [0037], " A mobile computing device can be further configured to provide at least one portion of extracted text assigned to at least one corresponding user context as output. In some implementations, such extracted text can be provided for display on a display screen of the mobile computing device. In some implementations, such extracted text can be stored in an extracted assigned text database. The extracted assigned text database can include, for example, a plurality of data records corresponding to the extracted text. Each data record can include, for example, a portion of extracted text, one or more identifiers associated with the extracted text (e.g., a message identifier, a date identifier, a time identifier, a sender identifier, one or more recipient identifiers), and one or more assigned contexts. Assigned user contexts can include multiple user contexts when available (e.g., a primary user context, 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Chen with Millius because using a chat service or application provides another source for text dat that could be used for organization (see Millius, para [0002]-[0003]).                         
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for chat history assistance as taught by Millius in the method for creating and sharing tasks of Chen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claims 2, 11 and 18:
	Further, Chen discloses the following limitations
sending a reminder that the date is still active in the at least one database to a second messaging application associated with the second user based at least in part on the date associated with the first message (col 14, line 12-14, "The task content data 223 can also include various accountability measures, such as a schedule of reminder notification that can be sent to the task participants to remind them of their assignments." and col 16, line 63 to col 17, line 10, "The user interface module 341 can also include a task scheduling module 349. The task scheduling module 349 can be configured to provide a schedule for performance of the task. For example, 

	Claims 4,  13, 19:
	Further, Chen discloses the following limitations:
wherein the date associated with the first message comprises a due date of the task (col 5, ine 44-47, "the system may look for keywords or a specific formatting of text or fields within the e-mail message to determine the type of task, name of task, and due date for completion.")

	Claims 5-8, 14-16, 20:
	Further, Chen discloses the following limitations:
determining a status of the task based at least in part on the due date of the task (col 6, line 32-51, "In addition, embodiments of the system include a robust status monitoring and user management system for monitoring and reporting on the status of tasks that are being performed by the parties. For example, a manager can review 
sending information indicative of the status and the due date of the task to a plurality of messaging applications associated with the plurality of participants of the conversation for display of the status and the due date of the task (col 8, line 65 to col 9, line 17, " For example, Task 1 that is created by User 1 and assigned to User 2 may appear in User 1's outbox and in User 2's inbox. The inbox-outbox interface can present the schedule for completing the task, such as the timeline for completing each step of the task. Further, the inbox-outbox interface can display the status of the task. For example, the interface can indicate whether the task is assigned, pending, or completed. Other status types may also be possible. An assigned task may be a task that has been assigned by the task creator to the task recipient(s), but that has not yet been accepted by the task recipient(s) and/or not 
receiving information indicative of a change to the due date or the status of the task from the first messaging application or the second messaging application (claim 3, " wherein assigning the status to the new task comprises detecting a change in status of the task, and updating the graphical user interface to indicate to all the associated users that the status of the task has changed."); and
updating the status of the task based on the information indicative of the change to the due date or the status of the task (claim 3, " wherein assigning the status to the new task comprises detecting a change in status of the task, and updating the graphical user interface to indicate to all the associated users that the status of the task has changed.").
sending information indicative of an updated status of the task to the plurality messaging applications for display of the updated status of the task (claim 3, 
sending the reminder to at least the second messaging application based on at least one of the status of the task, the due date of the task, or receiving information indicative of a reminder date (col 1, 1-10, "the task scheduling module 349 can be configured to notify task participants with reminders about due dates for completing their assigned portions of the tasks. The task scheduling module 349 can also request confirmation of receipt of instructions for participants' assigned portions of the task. By reminding participants about their task obligations, the task scheduling module 349 can thereby increase accountability for participating users and can improve the coordination among task participants.")

	Claim 9:
	Further, Chen discloses the following limitations:
sending the first message and the information indicative of the date associated with the first message to a plurality of messaging applications associated with a plurality of participants of the conversation for display of the first message and the date associated with the first message (col 5, line 48 to col 6, line 13, "This allows the system to move messages from the originator, and also other individuals in the email, into a chat page within the task management system... It should also be realized that the task management system is not limited to only communicating to parties through a web interface or electronic chat room, and that certain parties 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2008/0270240 A1
US 2014/0380191 A1
US 2007/0043821 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sujay Koneru whose telephone number is 571-270-3409.  The examiner can normally be reached on M-F, 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624